                                       Case 1:18-cv-11657-ER Document 84 Filed 04/04/19 Page 1 of 2
N e w Y o r k Offi c e                                                                                                                  W a s hi n gt o n, D. C. Offi c e
4 0 R e ct o r St r e et, 5t h Fl o o r                                                                                                 7 0 0 1 4t h St r e et, N W, S uit e 6 0 0
N e w Y o r k, N Y 1 0 0 0 6 -1 7 3 8                                                                                                   W a s hi n gt o n, D. C. 2 0 0 0 5

T 2 1 2. 9 6 5. 2 2 0 0                                                                                                                 T 2 0 2. 6 8 2. 1 3 0 0
F 2 1 2. 2 2 6. 7 5 9 2                                                                                                                 F 2 0 2. 6 8 2. 1 3 1 2

w w w. n a a c pl df. o r g




                                                                                                                   A pril 3, 2 0 1 9

                VI A E C F & H A N D D E LI V E R Y

                T h e H o n or a bl e E d g ar d o R a m os
                U nit e d St at es Distri ct C o urt
                S o ut h er n Distri ct of N e w Y or k
                4 0 F ol e y S q u ar e
                N e w Y or k, N e w Y or k 1 0 0 0 7

                                R e:      C hrist a M c A uliff e I nt er m e di at e S c h o ol P T O, I n c., et al. v. Bill d e Bl asi o, et al.,
                                          1 8 Ci v. 1 1 6 5 7 (E R )

                D e ar J u d g e R a m os :

                            O n b e h alf of P r o p os e d D ef e n d a nt-I nt er v e n ors, w e writ e t o r es p e ctf ull y r e q u est t o
                r es c h e d ul e t h e pr e-m oti o n c o nf er e n c e , w hi c h is c urr e ntl y s c h e d ul e d f or A pril 2 6, 2 0 1 9 , at 4 p m .
                W e h a v e c o nf err e d wit h all p arti es, a n d t h er e is n o o bj e cti o n t o t his r e q u est. C o u ns el f or all p arti es
                ar e a v ail a bl e t h e pri or w e e k at a n y ti m e o n A pril 1 9 , 2 0 1 9. If t h at d at e is u n a v ail a bl e, c o u ns el ar e
                a ls o a v ail a bl e at a n y ti m e o n A pril 1 6, 2 0 1 9 .

                            T his is Pr o p os e d D ef e n d a nt -I nt er v e n ors first r e q u est t o r es c h e d ul e t h e pr e -m oti o n
                c o nf er e n c e. U nf ort u n at el y, l e a d c o u ns el f or t h e Pr o p os e d D ef e n d a nt -I nt er v e n ors will b e tr a v eli n g
                a n d , t h er ef or e, u n a v ail a bl e d uri n g t h e w e e k of A pril 2 2 -2 6 , 2 0 1 9. C o u ns el f or D ef e n d a nts a n d
                Pr o p os e d D ef e n d a nt -I nt er v e n ors pr ef er t o h a v e t h e c o nf er e n c e e arli er r at h er t h a n l at er at t h e e n d
                of t h e m o nt h. I n a d diti o n t o c o ns e nti n g t o r es c h e d uli n g t h e c o nf er e n c e, c o u ns el f or Pl ai ntiffs a n d
                D ef e n d a nts h a v e a gr e e d t o s u b mit t h eir l ett er r es p o ns es t o Pr o p os e d D ef e n d a nt -I nt er v e n ors’
                r e q u est f or a pr e-m oti o n c o nf er e n c e o n a n e arli er d at e .

                            F or t h e f or e g oi n g r e as o ns, Pr o p os e d D ef e n d a nt -I nt er v e n ors r es p e ctf ull y r e q u est t h at t h e
                C o urt r es c h e d ul e t h e pr e -m oti o n c o nf er e n c e r e g ar di n g Pr o p os e d I nt er v e n ors’ pr o p os e d m oti o n t o
                i nt er v e n e t o eit h er A pril 1 9, 2 0 1 9, or A pril 1 6, 2 0 1 9.
               Case 1:18-cv-11657-ER Document 84 Filed 04/04/19 Page 2 of 2




R es p e ctf ull y s u b mitt e d,

 /s/ R a c h el Kl ei n m a n
 R a c h el Kl ei n m a n                                     S ar a h Hi n g er
 Lili a n a Z ar a g o z a                                    J e n n es a C al v o-Fri e d m a n
 E arl Kir kl a n d *                                         A M E RI C A N CI VI L LI B E R TI E S
 N A A CP LE G AL DEFE NSE                                        U NI O N F O U N D A TI O N
      & E D U C A TI O N A L F U N D, I N C.                  1 2 5 Br o a d St ., 1 8t h Fl.
 4 0 R e ct or St ., 5t h Fl.                                 N e w Y or k, N Y 1 0 0 0 4
 N e w Y or k, N Y 1 0 0 0 6                                  T el.: ( 2 1 2) 5 1 9-7 8 8 2
 T el.: ( 2 1 2) 9 6 5 -2 2 0 0                               F a x: ( 2 1 2) 5 4 9 -2 6 5 4
 F a x: ( 2 1 2) 2 2 6 -7 5 9 2                               s hi n g er @ a cl u. or g
 r kl ei n m a n @ n a a c pl df. or g

 J os e P er e z                                              St ef a ni e D. C o yl e
 Fr a n cis c a F aj a n a                                    K e vi n E. J as o n
 L A TI N OJ U S TI C E P R L D E F                           N E W Y O R K CI VI L LI B E R TI E S
 4 7 5 Ri v ersi d e Dr ., 1 9t h Fl.                             U NI O N F O U N D A TI O N
 N e w Y or k, N Y 1 0 1 1 5                                  1 2 5 Br o a d St ., 19 t h Fl.
 T el .: ( 2 1 2) 2 1 9-3 3 6 0                               N e w Y or k, N Y 1 0 0 0 4
 ff aj a n a @l ati n oj usti c e. or g                       T el.: ( 2 1 2) 6 0 7-3 3 1 5
                                                              F a x: ( 2 1 2) 6 0 7-3 3 1 8
                                                              s c o yl e @ n y cl u. or g

                                                              * M oti o n f or Pr o H a c Vi c e f ort h c o mi n g

                                                              C o u ns el f or Pr o p os e d D ef e n d a nt -I nt er v e n ors

 C c:       All c o u ns el of r e c or d ( vi a E C F)




                                                                         T h e c o nf er e n c e is h er e b y r es c h e d ul e d t o 4: 1 5 P M,
                                                                         A pril 1 9, 2 0 1 9.



                                                                                         4/ 4/ 2 0 1 9
                                                          2
